Exhibit 99.2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION AND STATEMENTS Certain statements contained in this report, including statements that contain words such as “could”, “should”, “can”, “anticipate”, “estimate”, “intend”, “plan”, “expect”, “believe”, “will”, “may”, “continue”, “project”, “potential” and similar expressions and statements relating to matters that are not historical facts constitute “forward-looking information” within the meaning of applicable Canadian securities legislation and “forward-looking statements” within the meaning of the “safe harbor” provisions of the United States Private Securities Litigation Reform Act of 1995 (collectively, “forward‑looking information and statements”). In particular, forward-looking information and statements include, but are not limited to, the following: that Precision sees continued customer interest in both new build rigs and upgrades to its current fleet; the deployment of new build drilling rigs by the end of the month and the delivery of additional rigs prior to the end of the year; Precision’s planned capital expenditures and anticipated uses of capital and the timing of such expenditures; that if low natural gas prices continue, Precision and the North American drilling industry could see a further reduction in demand for natural gas drilling; that reductions in natural gas directed drilling will continue to be largely offset by increases in oil and liquids rich natural gas drilling; and that there will be additional new build opportunities. These forward-looking information and statements are based on certain assumptions and analysis made by the Corporation in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors it believes are appropriate in the circumstances. However, whether actual results, performance or achievements will conform to the Corporation’s expectations and predictions is subject to a number of known and unknown risks and uncertainties which could cause actual results to differ materially from the Corporation’s expectations. Such risks and uncertainties include, but are not limited to: fluctuations in the price and demand for oil, liquids and natural gas; fluctuations in the level of oil and natural gas exploration and development activities; fluctuations in the demand for contract drilling, well servicing and ancillary oilfield services; capital market liquidity available to fund customer drilling programs; availability of cash flow, debt and/or equity sources to fund the Corporation’s capital and operating requirements, as needed; the effects of seasonal and weather conditions on operations and facilities; the existence of competitive operating risks inherent in contract drilling, directional drilling, well servicing and ancillary oilfield services; general economic, market or business conditions; changes in laws or regulations; the availability of qualified personnel, management or other key inputs; currency exchange fluctuations; and other unforeseen conditions which could impact the use of services supplied by Precision. Consequently, all of the forward-looking information and statements made in this report are qualified by these cautionary statements and there can be no assurance that the actual results or developments anticipated by the Corporation will be realized or, even if substantially realized, that they will have the expected consequences to, or effects on, the Corporation or its business or operations. Readers are therefore cautioned not to place undue reliance on such forward‑looking information and statements. Except as may be required by law, the Corporation assumes no obligation to update publicly any such forward-looking information and statements, whether as a result of new information, future events or otherwise. 10    Management’s Discussion and Analysis Interim Consolidated Statements of Financial Position (Unaudited) March 31, December 31, (Stated in thousands of Canadian dollars) Assets Current assets: Cash $ $ Accounts receivable Inventory Total current assets Non-current assets: Income tax recoverable Property, plant and equipment Intangibles Goodwill Total non-current assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued liabilities $ $ Income tax payable Total current liabilities Non-current liabilities: Share based compensation (Note 7) Provisions and other Long-term debt (Note 3) Deferred tax liabilities Total non-current liabilities Shareholders’ equity: Shareholders’ capital (Note 5) Contributed surplus Retained earnings (deficit) ) Accumulated other comprehensive loss (Note 6) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to interim consolidated financial statements. Precision Drilling Corporation    11 Interim Consolidated Statements of Earnings (Unaudited) Three months ended March 31, (Stated in thousands of Canadian dollars, except per share amounts) Revenue $ $ Expenses: Operating General and administrative Earnings before income taxes, other items and depreciation and amortization Depreciation and amortization Operating earnings Other items: Foreign exchange Finance charges (Note 8) Earnings before income taxes Income taxes: (Note 4) Current Deferred Net earnings $ $ Net earnings per share: (Note 9) Basic $ $ Diluted $ $ See accompanying notes to interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income (Unaudited) Three months ended March 31, (Stated in thousands of Canadian dollars) Net earnings $ $ Unrealized loss on translation of assets and liabilities of operations denominated in foreign currency ) ) Foreign exchange gain on net investment hedge with U.S. denominated debt, net of tax Comprehensive income $ $ See accompanying notes to interim consolidated financial statements. 12    Interim Consolidated Financial Statements Interim Consolidated Statements of Cash Flow (Unaudited) Three months ended March 31, (Stated in thousands of Canadian dollars) Cash provided by (used in): Operations: Net earnings $ $ Adjustments for: Long-term compensation plans Depreciation and amortization Foreign exchange Finance charges Income taxes Other Income taxes paid ) ) Income taxes recovered 36 Interest paid ) ) Interest received Funds provided by operations Changes in non-cash working capital balances ) ) Investments: Business acquisitions, net of cash acquired – ) Purchase of property, plant and equipment ) ) Proceeds on sale of property, plant and equipment Changes in income tax recoverable – ) Changes in non-cash working capital balances ) Financing: Repayment of long-term debt – ) Premium paid on settlement of unsecured senior notes – ) Debt issue costs – ) Increase in long-term debt – Issuance of common shares on the exercise of options Changes in non-cash working capital balances – ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to interim consolidated financial statements. Precision Drilling Corporation    13 Interim Consolidated Statements of Changes in Equity (Unaudited) Accumulated other comprehensive Retained (Stated in thousands of Shareholders’ Contributed loss earnings Total Canadian dollars) capital surplus (Note 6) (deficit) equity Balance at January 1, 2012 $ $ $ ) $ ) $ Net earnings for the period – – – Other comprehensive loss for the period – – ) – ) Share options exercised (Note 5) ) – – Issued on redemption of non-management directors DSUs ) – – – Issued on waiver of right to dissent by dissenting unitholder 9 (3
